t c summary opinion united_states tax_court richard bryan jackson and nora irene jackson petitioners v commissioner of internal revenue respondent docket no 10703-16s filed date krzysztof wendland for petitioners jonathan bartolomei monica e koch and aaron m greenberg for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year year in issue petitioners husband and wife filed a timely petition for redetermination with the court at the time the petition was filed they resided in the state of new york the sole issue for decision is whether mr jackson was insolvent within the meaning of sec_108 at the time that he realized income attributable to discharged indebtedness 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2the notice_of_deficiency includes an adjustment of dollar_figure to a deduction that petitioners had claimed for student_loan interest petitioners did not assign error to that adjustment in the petition for redetermination and it is therefore deemed conceded rule b background3 i mr jackson’s state retirement benefits in mr jackson began working for the state of new york state and he was enrolled at that time as a tier participant in the new york state and local retirement_system retirement_plan as a tier participant in the retirement_plan mr jackson was obliged to make biweekly contributions equal to of his salary until he accrued years_of_service credit in mr jackson left his job with the state and he received a distribution of about dollar_figure from the retirement_plan twenty-two years later in date mr jackson returned to state employment at that time he was initially enrolled as a tier participant in the retirement_plan and he was obliged to make biweekly contributions of of his salary for the duration of his state employment in however mr jackson took advantage of an opportunity to reinstate his former tier status by agreeing to repay to the retirement_plan the dollar_figure distribution that he had received in plu sec_5 interest computed from the time that he first left state employment the arrangement was outlined in a letter that mr jackson received from the retirement_plan which stated in relevant part 3some of the facts have been stipulated please be advised that your reinstatement includes an obligation to repay to the retirement_plan the principal and interest due on the contributions returned to you when you separated from state service pursuant to your agreement with the retirement_plan mandatory arrears payments in the amount of dollar_figure will be withheld each pay_period beginning date and will continue for payroll periods should you leave state service prior to full payment of your arrears the retirement_plan will reduce your retirement benefit to compensate for the balance due as provided by the retirement_plan regulations mr jackson expected that tier status would provide increased retirement benefits relative to tier status although mr jackson made the buy-back payments described above for about two years his job with the state was eliminated in and he retired at that time mr jackson’s monthly retirement benefit was reduced because he had not fully repaid the retirement_plan in accordance with the buy-back agreement described above ii mr jackson’s discharge_of_indebtedness in mr jackson realized income from discharged indebtedness of dollar_figure as follows chase bank discharged debts of dollar_figure and dollar_figure on september and date respectively and fia card services discharged debt of dollar_figure on date iii petitioners’ joint income_tax return petitioners filed a joint federal_income_tax return for the taxable_year they did not report mr jackson’s discharged indebtedness as income respondent examined petitioners’ return and determined that mr jackson was obliged to include discharged indebtedness of dollar_figure in taxable_income iv mr jackson’s schedule of assets and liabilities at trial petitioners submitted to the court a schedule showing mr jackson’s assets and liabilities as of the dates that his debts were discharged in mr jackson’s buy-back payments appear on the schedule as liabilities of dollar_figure and dollar_figure as of september and date respectively his retirement_plan account balances appear on the schedule as assets valued at dollar_figure and dollar_figure as of september and date respectively the parties agree that if mr jackson’s buy-back payments constitute a liability for purposes of sec_108 then he was insolvent when he realized discharge_of_indebtedness income during the year in issue discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer normally bears the burden of proving those determinations are erroneous rule a 290_us_111 exclusions from gross_income are matters of legislative grace and are construed narrowly in order to maximize the taxation of any accession to wealth 102_tc_116 aff’d in part rev’d in part 70_f3d_34 5th cir gross_income includes all income from whatever source derived and income_from_discharge_of_indebtedness is included in this broad definition sec_61 284_us_1 sec_1 a income_tax regs the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability 116_tc_63 citing kirby lumber co see 88_tc_435 the amount includible in income generally is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir aff’g tcmemo_1992_673 the income normally is recognized for the 4the facts relevant to the disposition of this case are not in dispute consequently the assignment of the burden_of_proof is immaterial year the debt is canceled 65_tc_511 sec_108 excludes discharge_of_indebtedness income from gross_income if the discharge occurs when the taxpayer is insolvent a taxpayer is insolvent if immediately before the discharge of debt his liabilities exceeded the fair_market_value of his assets sec_108 the amount of income excluded by virtue of a taxpayer’s insolvency may not exceed the amount by which the taxpayer is insolvent sec_108 as the court noted in 109_tc_463 aff’d 192_f3d_844 9th cir neither sec_108 nor the regulations related to that provision define the term liabilities in merkel the court considered whether the taxpayers’ contingent obligations arising from personal guaranties of a loan constituted liabilities within the meaning of sec_108 in the absence of a definition in the statute or the regulations and after reviewing the legislative_history underlying sec_108 the court concluded in relevant part that a taxpayer claiming the benefit of the insolvency exclusion must prove 5black’s law dictionary 10th ed defines the term liability broadly as the quality state or condition of being legally obligated or accountable legal responsibility to another or to society enforceable by civil remedy or criminal punishment with respect to any obligation claimed to be a liability that as of the calculation date it is more probable than not that he will be called upon to pay that obligation in the amount claimed merkel v commissioner t c pincite mr jackson maintains that his decision to make the retirement_plan buy- back payments was economically sound in short by entering into the agreement and making what the state labeled and he considered to be mandatory buy-back payments he was reinstated as a tier participant and would only be obliged to make buy-back payments for pay periods or roughly years in contrast if he remained a tier participant he would have been obliged to make biweekly contributions of of his salary for the duration of his employment with the state although we have no reason to question petitioner’s decision to make the buy-back payments merely affixing a label to a particular payment or obligation is not determinative of its true nature see eg 83_tc_584 and cases cited thereat in particular we are obliged to evaluate the true nature of the obligation and determine whether it is in fact a liability mr jackson’s buy-back payments served as a substitute for regular retirement_plan contributions ie biweekly payroll deductions of of pay and each payment was credited to his retirement account in other words unlike the taxpayers’ contingent obligations to a third-party creditor that the court considered in merkel mr jackson’s payments were made to his own account to provide savings for retirement in practical terms mr jackson was merely moving money from one pocket to another moreover mr jackson was obliged to make the payments only so long as he remained employed by the state and for a period not to exceed weeks consistent with that proposition the record reflects that the state could not and did not call upon mr jackson to continue to make the buy-back payments or any retirement_plan contributions after his employment ended in in this light the buy-back payments were contingent and amounted to a liability only to the extent that mr jackson remained employed and actually made a payment under the circumstances treating mr jackson’s obligation to make future buy-back payments as a liability in the course of determining his solvency at the time that he realized income from discharged indebtedness in is wholly speculative and improperly distorts the net assets analysis required under sec_108 in conclusion because the buy-back payments were deposited to mr jackson’s retirement account as opposed to offsetting a debt to a third party and did not carry legal consequences for nonpayment they do not constitute a liability under sec_108 accordingly mr jackson was not insolvent when he realized income attributable to discharged indebtedness and is not entitled to an exclusion_from_gross_income under sec_108 to reflect the foregoing decision will be entered for respondent
